Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

    A.K., a minor, by and through                       Civil Action No. 1:20-cv-00392
    KELLEY MOYER, Plaintiff

      v.

    CHERRY CREEK SCHOOL DISTRICT
    NO. 5, et al., Defendants


            PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
                    PLAINTIFF’S FIRST AMENDED COMPLAINT


                                      I.      INTRODUCTION

           A.K. engaged in constitutionally protected ideological speech from her home, outside

   school hours, without using school property, and without mentioning any teachers, staff, or stu-

   dents. Yet defendants punished her—a high school student at CCSD’s Endeavor Academy—for

   that speech. This violated her First Amendment rights as applied, was carried out under policies

   that were unconstitutionally vague and overbroad, and was imposed without the due process to

   which she was entitled. Defendants move to dismiss the case on the basis that A.K.’s claims “fail

   as a matter of law.” But such a motion “may be granted only if it appears beyond a doubt that the

   plaintiff is unable to prove any set of facts entitling her to relief under her theory of recovery.”

   Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002). The complaint need assert “only enough

   facts to state a claim to relief that is plausible on its face.” Bell v. Twombly, 550 U.S. 544, 570

   (2007); accord Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008). A.K. easily meets

   this lenient standard, and thus defendants’ motion should be denied.



                                                    1
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 2 of 15




                                 II.     STATEMENT OF FACTS

          The allegations in support of A.K.’s case,1 which the Court must “accept[] as true” and

   view “in the light most favorable” to her, Walker v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir.

   2020), establish the following: On the evening of October 10, 2019, A.K. was at home getting

   ready to go to target practice at the Centennial Gun Club with her older brother, an Army veteran.

   First Amended Complaint (FAC) ¶31. Before leaving, they posed for a picture with headscarves

   and firearms (A.K. had a semiautomatic pistol and her brother a semiautomatic rifle), while “flip-

   ping off” the camera. FAC ¶¶34-36. A.K. posted it to her Snapchat account with this caption:

          me and my legal guardian are going to the gun range to practice gun safety and
          responsible gun ownership while getting better so we can protect ourselves while
          also using the first amendment to practice our second ammendment [sic].

   FAC ¶¶22, 35-38.

          A.K.’s speech was not directed at any particular Snapchat contacts. FAC ¶¶21-22, 39, 42.

   Later that evening, someone reported the post to Safe2Tell Colorado, and police officers went to

   the home of A.K.’s father, Chad Johnson, to inquire. Id. at ¶¶44-45. The Police Department ulti-

   mately apologized for bothering him, saying they saw nothing threatening in the post. Id. at ¶46.

          The following morning, October 11, 2019, A.K.’s mother (Kelley Moyer) and her husband

   (Jeff Moyer), concerned about the police visit, accompanied A.K. to school. FAC ¶47. Principal




      1
           As defendants note in relying on declarations A.K. filed to support her motion for prelim-
   inary injunctive relief, the Court may consider such additional allegations the plaintiff has made
   without converting the matter into a motion for summary judgment. MTD 2, n.1 (citing Bryan v.
   Tessier, 2014 WL 3359401, at *8 (D. Colo. 2014)). Here, this would include the declarations A.K.
   submitted in reply to defendants’ opposition to the preliminary injunction. Doc. 56-1, 56-2.
                                                    2
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 3 of 15




   Duran and Assistant Principal Larson were waiting for them. Id. at ¶¶48-49. Duran said she as-

   sumed Mr. and Mrs. Moyer were there because of the Snapchat photo. FAC ¶50. Then, without

   any further notice or opportunity to respond, Duran announced that A.K. had been suspended for

   five days. Id. at ¶51. Duran made clear this decision had already been made before the meeting.

   Doc. 56-1, ¶15; Doc. 56-2, ¶9. When Mrs. Moyer asked why, Duran said, “When we see pictures

   of a 17-year-old holding an assault rifle, it sends panic through our building.” FAC ¶52.

          Duran and Larson conceded A.K. had not threatened anyone. FAC ¶53. Neither was able

   to articulate a specific policy that A.K. had allegedly violated. Id. at ¶54. The entire discussion

   centered on the Snapchat post depicting A.K. with a firearm, and specifically the (erroneous) as-

   sertion that she was “holding an assault rifle.” FAC ¶52, 55. Neither Duran nor Larson mentioned

   any other features of the post as being relevant to the disciplinary action or as otherwise being of

   concern, such as the partially visible Confederate flag in the background or the “Muslim” head-

   scarves A.K. and her brother were wearing. Id.; Doc. 56-1 ¶16; Doc. 56-2 ¶10. Nor did they men-

   tion any other posts or conduct as part of the basis of the action. FAC ¶55; A.K. Decl. at ¶20; K.

   Moyer Decl. at ¶16; J. Moyer Decl. at ¶13; Doc. 56-1¶16; Doc. 56-2 ¶10.2




      2
           Earlier in the day on October 10, 2019, A.K. had posted on Snapchat a picture of herself
   with a scarf wrapped around her head. FAC ¶23. Some students told her they believed the post
   was “racist.” Id. at ¶24. A.K. reposted the image with the caption “Allahu akbar [God is great] (I
   live in America so fuck you if your [sic] offended, I can do what I want.” Id. at ¶26. When the
   students complained again, A.K. herself reported the situation to Principal Duran. Id. at ¶27. Duran
   did not say she believed A.K. was attempting to incite conflict with students or that A.K. had
   violated any school policies; instead, she said A.K. could not be disciplined for the speech and
   simply advised her to be “more sensitive” about her social medial posts. Id. at ¶¶28-30; Doc. 56-1
   ¶¶9-10.
                                                   3
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 4 of 15




          The first time defendants cited any specific basis for A.K.’s suspension was in a letter

   Principal Duran emailed Mrs. Moyer later that day, October 11, 2019. See FAC, Ex. B. This letter

   alleged that A.K.’s speech constituted “[b]ehavior on or off school property which is detrimental

   to the welfare, safety, or morals of other students or school personnel” and thus violated CCSD

   Policy JKD-1-E and JICDA and C.R.S. § 22-33-106(1)(c). The letter did not mention Policy

   JICED. It also did not explain how A.K.’s post was “detrimental” to anyone’s “welfare, safety, or

   morals” or state that the post “substantially disrupted” or “interfered with” any school operations.

          A.K. served the first day of her suspension on October 11th, and the remainder from Oc-

   tober 21st to October 24th. FAC ¶62. In response to a later grievance, defendants issued a letter

   stating the suspension would be upheld. Ex. 2 to Decl. of K. Moyer. The basis for the discipline

   cited in this letter was that A.K. had “posted pictures and texts online,” which caused some students

   to “voice their concern” about “the posts’ contents” (without describing the “pictures,” “texts,” or

   “contents” of concern) and others to stay home from school on October 11, 2019. Id. It cited JKD-

   1-E and JICDA as the policies violated, with no mention of JICED.

                                         III.    ARGUMENT

      A. A.K. Has Plausibly Alleged Defendants’ Actions Violated Her Free Speech Rights.

          Principal Duran punished and restricted A.K.’s speech because of what it contained. Such

   content-based speech restrictions, which “target speech based on its communicative content,” “are

   presumptively unconstitutional and may be justified only if the government proves that they are

   narrowly tailored to serve compelling state interests.” Reed v. Town of Gilbert, 135 S. Ct. 2218,

   2226 (2015). Even a “generally applicable” rule is subject to strict scrutiny if it is applied to a

   speaker “because of what his speech communicated”—that is, if the speaker is covered by the rule

                                                    4
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 5 of 15




   “because of the . . . content of his particular message.” Holder v. Humanitarian Law Project, 561

   U.S. 1, 28 (2010). Defendants cannot show that restricting A.K.’s speech furthers a compelling

   interest or is narrowly tailored to achieve that interest. Nor does A.K.’s speech fit within one of

   the narrow exceptions to this First Amendment protection, such as for true threats. Her message

   promoted gun safety, responsibility, and the enjoyment and lawful exercise of constitutionally

   protected rights.

          In Tinker v. Des Moines Indep. School Dist., the Supreme Court articulated a narrow ex-

   ception to normal speech protections, permitting schools to regulate in-school student speech that

   “materially and substantially interfere[s] with the requirements of appropriate discipline in the

   operation of the school” or intrudes on “the rights of other students.” 393 U.S. 503, 508, 513

   (1969). Since Tinker, the Supreme Court has identified three other kinds of speech schools may

   regulate: lewd, vulgar, or indecent speech at school, Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S.

   675 (1986), school-sponsored speech, Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260 (1988),

   and nonpolitical speech “[a]t a school-sanctioned and school-supervised event” that “promot[es]

   illegal drug usage,” Morse v. Frederick, 551 U.S. 393, 396 (2007). A.K.’s speech—published on

   the Internet, about lawful activity unrelated to her school—falls into none of these categories.

          The Tinker Court itself stressed that, “[i]t can hardly be argued that . . . students . . . shed

   their constitutional rights to freedom of speech or expression at the schoolhouse gate.” 393 U.S. at

   506. Certainly then, students do not lose their free speech rights far outside the schoolhouse gate,

   in their own homes. Whatever increased authority school authorities may have over student speech

   in school, they do not have round-the-clock authority over the entirety of their students’ lives.



                                                     5
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 6 of 15




   Rather, “a student’s free speech rights outside the school context are coextensive with the rights

   of an adult.” J.S. ex rel. Snyder v. Blue Mt. Sch. Dist., 650 F.3d 915, 932 (3d Cir. 2011) (en banc).

          In J.S., the en banc Third Circuit recognized students’ broad rights to engage in off-campus

   speech, even speech sharply critical of school officials. Eighth-grade student J.S. was suspended

   for posting a MySpace page that directly targeted her school principal for mockery with insulting,

   lewd, and sexually explicit content. Id at 920. The court held the suspension violated the First

   Amendment and could not be justified under either Fraser or Tinker. Id. at 930-32.

          The same is true here. Even assuming Tinker applies, A.K.’s speech did not create any

   objectively reasonable likelihood of substantial disruption or material interference in the school.

   Even if some parents declined to send their children to school for a day because of it, such subjec-

   tive concerns about nonthreatening speech cannot justify suppressing it: “in our system, undiffer-

   entiated fear or apprehension of disturbance is not enough to overcome the right to freedom of

   expression. . . . Any variation from the majority’s opinion may inspire fear. . . . But our Constitu-

   tion says we must take this risk.” Tinker, 393 U.S. at 508. If speech like J.S.’s—which directly

   targeted a school principal with lewd and offensive messaging—does not reasonably risk causing

   future disruption, then A.K.’s nonvulgar political speech which did not reference the school does

   not either. See also Longoria Next Friend of M.L. v. San Benito Ind. Consol. School Dist., 942

   F.3d 258, 269 (5th Cir. 2019) (off-campus student speech cannot be subjected to discipline “simply

   because an administrator considers it ‘offensive, harassing, or disruptive”’).

          Threatening speech may sometimes be punishable. See, e.g., D.J.M. ex rel. D.M. v. Hanni-

   bal Pub. Sch. Dist. No. 60, 647 F.3d 754, 766 (8th Cir. 2011). But A.K. made no threats. The mere

   picture of a gun, in the context of safe and lawful firearm use, along with an expression of gratitude

                                                     6
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 7 of 15




   for the First and Second Amendments, is no threat. See Newsom ex rel. Newsom v. Albemarle Cty.

   Sch. Bd., 354 F.3d 249 (4th Cir. 2003) (discussed below).

          This case is nothing like the West case defendants cite. MTD 7-8, 9-10. There, the school

   had been contending with racial conflict over an extended time; it adopted a policy expressly pro-

   hibiting students’ use of the Confederate flag for any non-educational purposes while at school;

   during this same period the student involved was disciplined “numerous” times, including for ra-

   cially-charged behavior; he was fully aware of the policy; and yet he drew a Confederate flag on

   a piece of paper during class. West v. Derby Unified School Dist. No. 260, 206 F.3d 1358, 1361

   (10th Cir. 2000). Most notably, “the district had a reasonable basis for forecasting disruption from

   display of such items at school.” Id. at 1366 (emphasis added) (quoting and adopting district

   court’s reasoning, which repeated “at school” three times in the same paragraph). And in Spero,

   which defendants also cite, MTD 8-9, the student who posted the Snapchat video depicting a gun

   had just recently been disciplined for a vulgar insult to a teacher during class, and his video was

   captioned, “Guidette with a strap.” Spero v. Vestal Cent. Sch. Dist., 427 F. Supp. 3d 294, 300-01

   (N.D.N.Y. 2019). This is unlike A.K.’s situation, where there is no history of prior discipline, and

   no violent overtones to her message about safe and responsible exercise of constitutional rights.

      B. A.K. Has Plausibly Alleged Unconstitutional Deterrence of Her Future Speech.

          Defendants have been unmistakably clear: A.K. must refrain from making political state-

   ments that defendants find disagreeable, or she will be further punished. Defendants said so in

   writing, and have shown throughout this litigation that their ideological disagreement with her

   speech, and their unreasonably subjective concerns about her speech, directly underlie the



                                                    7
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 8 of 15




   disciplinary action they took against her. Defendants assert that A.K.’s speech was rightly re-

   stricted because other students disagreed with it. MTD 7.

          Indeed, defendants argue that the depiction of semiautomatic firearms—coupled with the

   presence of the “racially divisive” Confederate flag and “Muslim” headscarves (features they

   never mentioned before being sued)—was “highly inflammatory,” “alarming,” and “offensive,” in

   particular because classmates “reacted negatively” to A.K.’s prior posts earlier that day. Id. But

   that is not how constitutional rights work. Vague assertions that others have been offended do not

   supply the needed justification to silence speech. If they did, Cohen v. California would have

   turned out quite differently. 403 U.S. 15, 22 (1971) (that the words “Fuck the Draft” on the jacket

   Cohen wore in a courthouse might have upset others and potentially spurred a “violent reaction”

   could not, “consistently with constitutional values” justify “a governmental power to force persons

   who wish to ventilate their dissident views into avoiding particular forms of expression”).

          Defendants also (only now) emphasize A.K.’s use of the phrase “Allahu akbar” in a previ-

   ous post, describing it as “an Arabic religious phrase that has been appropriated by jihad terrorists.”

   Id. But they do not allege that A.K. was using the phrase as a jihadist, nor that anyone thought so;

   the phrase, used by millions of peaceful Muslims, simply means “God is great.” Defendants cannot

   justify suspending a minor from school for such speech—especially when this allegation is among

   a set of evidently post-hoc justifications that defendants never raised until being sued.

          And again, such concerns about potentially offensive or disfavored words do not justify

   censorship. The First Amendment “is designed and intended to remove governmental restraints

   from the arena of public discussion, putting the decision as to what views shall be voiced largely

   into the hands of each of us . . . in the belief that no other approach would comport with the premise

                                                     8
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 9 of 15




   of individual dignity and choice upon which our political system rests.” Cohen, 403 U.S. at 25.

   Even “in what otherwise might seem a trifling and annoying instance of individual distasteful

   abuse of a privilege, these fundamental societal values are truly implicated.” Id.

          Defendants assert that the October 11th letter from the School District to A.K. does not

   chill future speech, and that she has failed to allege “any specific message A.K. has been discour-

   aged from posting, and the October 11th letter on its face does not purport to impose any content-

   based restriction on future speech; it only discourages misconduct in general.” MTD 9. But the

   letter expressly states that “any further incidents will result in additional consequences.” FAC

   ¶¶60, 71. And it was written and sent as a direct response to A.K.’s Snapchat post, not as a general

   statement about misconduct applicable to all students. The context makes clear that future speech

   like A.K.’s Snapchat post is forbidden—apparently as well as any other posts containing the fea-

   tures about which defendants now put forth as additional justifications for the discipline, such as

   “Muslim” headscarves, “racially divisive” symbols like the Confederate flag, or Muslim phrases

   used by “jihad terrorist[s].” See Doc. 56-1 ¶¶21-25, 56-2 ¶¶17-19 (detailing how the prior disci-

   pline and warning of further discipline has stifled A.K.’s engaging in such speech).

          And, as explained above, the speech that the letter deters is constitutionally protected. Just

   as the previous enforcement of the District’s policies violated A.K.’s constitutional rights, so too

   does the threat of future enforcement. Taking the facts in the light most favorable to the plaintiff,

   A.K. has alleged more than enough to show her speech has been chilled.

      C. A.K. Has Plausibly Alleged Unconstitutional Overbreadth.

          Principal Duran’s letter explaining why A.K. had been suspended cited CCSD Policy JKD-

   1-E, CCSD Policy JICDA, and C.R.S. § 22-33-106. JKD-1-E essentially mirrors C.R.S. § 22-33-

                                                    9
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 10 of 15




   106(1)(c) in subjecting students to disciplinary suspension for engaging in “[b]ehavior on or off

   school property that is detrimental to the welfare or safety of other pupils or of school personnel.”

   The JICDA policy also prohibits “[b]ehavior on or off school property that is detrimental to the

   welfare, safety, or morals of other students or school personnel.” JICDA ¶19 (emphasis added).

   And while that appears on its face limited to “activities while in school buildings, on school

   grounds, in school vehicles, or during a school-sponsored activity,” Principal Duran’s letter treats

   JICDA as applying to non-school-sponsored speech posted from home. Ex. B to FAC.

          “[T]he overbreadth doctrine enables litigants ‘to challenge a statute not because their own

   rights of free expression are violated, but because of a judicial prediction or assumption that the

   statute’s very existence may cause others not before the court to refrain from constitutionally pro-

   tected speech or expression.’” Hill v. Colorado, 530 U.S. 703, 731-32 (2000) (citations omitted).

   This principle applies to overbroad government agency policies as well. See, e.g., West v. Derby

   Unified Sch. Dist. No. 260, 23 F. Supp. 2d 1223, 1234 (D. Kan. 1998) (evaluating a school policy

   for overbreadth, and concluding that it “would likely be overbroad” had it not been narrowed by

   school administrators’ practices), aff’d, 206 F.3d 1358 (10th Cir. 2000).

          To illustrate, in Newsom ex rel. Newsom v. Albemarle Cty. Sch. Bd., the Fourth Circuit

   struck down as unconstitutionally overbroad a school policy that banned clothing with “messages

   . . . that relate to . . . weapons,” apparently just on school grounds. 354 F.3d 249, 255, 259-60 (4th

   Cir. 2003). The policy, the court noted, could reach even “lawful, nonviolent, and nonthreatening

   symbols of not only popular, but important organizations and ideals.” Id. at 259-60. The CCSD

   policies are even more clearly overbroad because they cover speech at home and because their



                                                    10
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 11 of 15




   sweeping, nebulous terms could capture speech on any subject matter—not just as to weapons—

   that may strike any given school official as “detrimental” to “welfare,” “safety,” or “morals.”

          In capturing such broad swaths of nondisruptive, nonvulgar speech far outside school-

   sponsored activities—and indeed outside school itself—through the unbridled judgment of school

   officials as to what is “detrimental,” CCSD’s policies extend far beyond the limited speech re-

   strictions upheld in Tinker, Fraser, Hazelwood, and Morse. This is an even broader range of speech

   than that forbidden by the overbroad harassment ban struck down in Saxe v. State College Area

   School District, 240 F.3d 200 (3d Cir. 2001) (Alito, J.). And, of course, even “immoral” ideas are

   protected by the Constitution; even against the denial of a modest benefit (such as trademark reg-

   istration). Iancu v. Brunetti, 139 S. Ct. 2294, 2302 (2019). Immoral ideas are likewise protected

   against the threat of suspension or expulsion from school, especially when conveyed from the

   student’s own home without any mention of the school, teachers, staff, or other students.

          Defendants argue that “[a]n overbreadth challenge on First Amendment grounds is to be

   employed ‘only as a last resort . . . when the law may have a chilling effect on the free speech

   rights of parties not before the court.’” MTD 14 (quoting West, 206 F.3d at 1367). But in light of

   the school’s actions as to A.K., and the school’s arguments in this very case, the policies would

   indeed chill other students’ speech. Few classmates, knowing what happened to A.K., would feel

   free to write about their personal choice to exercise their Second Amendment rights, or to disagree

   with various religious beliefs (even without hatred or vulgarity), or even to use religious phrases

   that may be viewed as controversial or provocative. And this deterrence of speech is exacerbated

   by the policies’ vagueness, which “raises special First Amendment concerns because of its obvious

   chilling effect on free speech.” Reno v. ACLU, 521 U.S. 844, 871-72 (1997).

                                                   11
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 12 of 15




          Nor can JICDA be saved by the proviso that it “shall not infringe upon constitutionally

   protected rights.” MTD 14-15. “The exception from criminal prosecution under [a] statute for

   speech or expression protected by the First Amendment does not cleanse the statute of constitu-

   tional overbreadth concerns.” Matter of Welfare of A.J.B., 929 N.W.2d 840, 851 (Minn. 2019); see

   also Long v. State, 931 S.W.2d 285, 295 (Tex. Crim. App. 1996) (same). “Application of the [sav-

   ing clause] on a case-by-case basis would require people of ordinary intelligence—and law en-

   forcement officials—to be First Amendment scholars. . . . Because First Amendment doctrines are

   often intricate and/or amorphous, people should not be charged with notice of First Amendment

   jurisprudence, and a First Amendment defense cannot by itself provide adequate guidelines for

   law enforcement. Moreover, an attempt to charge people with notice of First Amendment case law

   would undoubtedly serve to chill free expression.” Long, 391 S.W.2d at 295. This applies just as

   much to the JICDA proviso, which fails to adequately guide students and school officials.

      D. A.K. Has Plausibly Alleged That the Law Is Void for Vagueness.

          “Vague laws contravene the ‘first essential of due process of law’ that statutes must give

   people ‘of common intelligence’ fair notice of what the law demands of them.” United States v.

   Davis, 139 S. Ct. 2319, 2325 (2019) (citation omitted). When speech is restricted, a “vague regu-

   lation,” including a vague school policy, “is constitutionally infirm in two significant respects.”

   Stephenson v. Davenport Comm. School Dist., 110 F.3d 1303, 1308 (8th Cir. 1997). First, “a reg-

   ulation ‘violates the first essential of due process of law’ by failing to provide adequate notice of

   prohibited conduct” to people “of common intelligence.” Id. (quoting Connally v. General Constr.

   Co., 269 U.S. 385, 391 (1926)). Second, “the void-for-vagueness doctrine prevents arbitrary and

   discriminatory enforcement.” Id. (citing Smith v. Goguen, 415 U.S. 566, 573 (1974)). “‘A vague

                                                    12
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 13 of 15




   law impermissibly delegates basic policy matters to policemen, judges, and juries for resolution

   on an ad hoc and subjective basis.’” Id. (citing Grayned v. City of Rockford, 408 U.S. 104, 108-09

   (1972)). This applies equally to school officials. See also Taylor v. Roswell Indep. Sch. Dist., 713

   F.3d 25, 50 (10th Cir. 2013) (applying void-for-vagueness analysis to a school policy).3

          CCSD’s JICDA and JKD-1-E policies, and C.R.S. § 22-33-106(1)(c) (which JKD-1-E mir-

   rors) all fail to afford people of “common intelligence,” let alone high school students, a reasonable

   opportunity to understand what speech is permitted and what speech is punishable as “detrimental”

   to “welfare or safety” or “welfare, safety, or morals.” Indeed, the JICDA policy expressly applies

   only to conduct “on school grounds, in school vehicles, or during a school-sponsored activity.”

   Yet defendants cite it as a basis for disciplining A.K. for speech off school grounds, outside of

   school vehicles, not during a school-related activity. What is a high school student to make of that?

          In Stephenson, the court struck down as unconstitutionally vague a school ban on “gang

   symbols.” It noted that they “take many forms and are constantly changing”; “[a]ccordingly, the

   District must ‘define with some care’ the ‘gang related activities’ it wishes students to avoid. The

   regulation, however, fails to define the term at all and, consequently, fails to provide meaningful

   guidance for those who enforce it.” 110 F.3d at 1310. The same applies here: society’s judgment

   about what speech harms “welfare, safety, or morals” is constantly changing, indeed from person




      3
         People in Interest of K.P., 182 Colo. 409, 413-14 (1973), rejected a vagueness challenge to
   part of one of these standards—behavior “inimical[l] to the welfare, safety, or morals”—but did
   not involve speech, and is thus inapposite under the “more stringent vagueness test” applied to
   policies that “interfere[] with the right of free speech.” Village of Hoffman Estates v. Flipside,
   Hoffman Estates, Inc., 455 U.S. 489, 499 (1982).
                                                    13
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 14 of 15




   to person. To punish such speech, the District must “define with some care” what speech suppos-

   edly jeopardizing welfare, safety, or morals “it wishes students to avoid.” But the policies “fail[]

   to define the term[s] at all and, consequently, fail[] to provide meaningful guidance for those who

   enforce [them].” Id. A.K. had no way of knowing how or why defendants would view her post as

   “detrimental” to “welfare, safety, or morals,” and has no way of knowing what future posts on

   similar topics would likewise be punishable. See Doc. 56-1 ¶23, Doc. 56-2 ¶18.

      E. A.K. Has Plausibly Alleged a Violation of Her Procedural Due Process Rights.

          As defendants acknowledge, before being disciplined, the student is entitled to (1) ‘“notice

   of the charges against [her],”’ (2) ‘“an explanation of the evidence the authorities have,”’ and (3)

   ‘“an opportunity to present [her] side of the story.”’ MTD 10 (quoting Neal v. Colo. State Univ.-

   Pueblo, 2017 WL 633045, at *19 (D. Colo. 2017)). “The charges” were the allegations that A.K.

   violated Policies JKD-1-E and JICDA, and C.R.S. § 22-33-106. Yet those were not even identified

   until Principal Duran issued the letter on the evening of October 11, 2019—after she had imposed

   the suspension. FAC ¶54. And only now, months later, defendants are citing Policy JICED as

   another policy A.K. supposedly violated. MTD 14. That is not “notice.”

          Nor was there any meaningful “explanation of the evidence” defendants assert against her.

   The only thing ever cited as evidence against her, before this lawsuit, was Principal Duran’s as-

   sertion during the meeting on October 11th that A.K. was “holding an assault rifle” (which is

   incorrect) in the Snapchat post, and assertions in the grievance denial letter two weeks later about

   unspecified “contents” of “posts” and “texts” online that caused “concern.” And only now, de-

   fendants are citing a host of additional circumstances as “evidence” against A.K.—the allegedly



                                                   14
Case 1:20-cv-00392-PAB-NRN Document 58 Filed 06/11/20 USDC Colorado Page 15 of 15




   “inciting” nature of the two prior Snapchat posts, the “Muslim” headscarf she wore, her use of

   “jihad terrorist” language, and her standing before a Confederate flag.

          Lastly, A.K. had no opportunity to present her side of the story because the decision was

   made before A.K. ever arrived for the meeting at which Principal Duran announced the suspension.

   FAC ¶51; Doc. 56-1 ¶15; Doc. 56-2 ¶9. The later grievance process did not somehow serve as a

   viable substitution, as defendants suggest. MTD 11. A.K. was entitled to this process before being

   disciplined—before the damage was done. Goss v. Lopez, 419 U.S. 565, 581 (1975).

      F. Superintendent Siegfried and Ms. Duran Are Proper Defendants.

          Defendants argue that only the School District is a proper defendant here. MTD 4-5. But

   42 U.S.C. § 1983 permits claims against “every person, who under color of any statute, ordinance,

   regulation, custom, or usage” is responsible for violating a claimant’s rights (emphasis added).

   Defendant Siegfried, as Superintendent, served as a “final policy making authority” by presiding

   over the District’s operations, and by possessing authority to override A.K.’s suspension. Seamons,

   206 F.3d at 1029; FAC, Ex. A. And as the authority directly responsible for initiating A.K.’s sus-

   pension, FAC ¶51, Principal Duran is an agent acting under color of law under 42 U.S.C. § 1983.

   (Plaintiffs do not object to dismissal of the School Board as a separate defendant.)

                                        IV.     CONCLUSION
          Defendants’ motion to dismiss must be denied.

                                                 Respectfully Submitted,
                                                 /s/ Joseph G.S. Greenlee
                                                 Firearms Policy Coalition
                                                 1215 K Street, 17th Floor
                                                 Sacramento, CA 95814
                                                 (916) 378-5785
                                                 jgr@fpchq.org
                                                 Attorney for Plaintiff
                                                    15
